766 N.W.2d 856 (2009)
Patricia CROZIER, Guardian of Lawrence Crozier, a Legally Incapacitated Person, Plaintiff-Appellee,
v.
HENRY FORD HOSPITAL, also known as Henry Ford Health System, Defendant-Appellant, and
John Doe and Ron Roe, Defendants.
Docket No. 138117. COA No. 279924.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the December 11, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.